Exhibit 10.1
 
Employment Agreement


           This Employment Agreement (this "Agreement"), dated as of February
18, 2010, to be effective as of March 1, 2010 (the "Effective Date"), is entered
into between ACIES CORPORATION, a Nevada corporation, having a place of business
at 132 West 36th Street, 3rd Floor, New York, New York 10018 ("Employer"), and
STEVEN WOLBERG, an individual ("Executive").


           WHEREAS, Employer desires to employ Executive as its Chief Strategic
Officer; and


           WHEREAS, Executive is willing to accept such continued employment on
the terms and conditions set forth in this Agreement.


           NOW, THEREFORE, in consideration of the mutual agreements set forth
herein, Employer and Executive hereby agree as follows:


ARTICLE I
EMPLOYMENT; POSITION, DUTIES AND AUTHORITY
 
1.01  Employment. Employer agrees to, and does hereby, continue to employ
Executive, and Executive agrees to, and does hereby accept such continued
employment, upon the terms and subject to the conditions set forth in this
Agreement. Executive represents and warrants to Employer that (A) Executive has
the legal capacity to execute and perform this Agreement, (B) this Agreement is
a valid and binding agreement enforceable against Executive according to its
terms, and (C) the execution and performance of this Agreement by Executive does
not violate the terms of any existing agreement or understanding to which
Executive is a party or by which Executive otherwise may be bound.


           1.02  Position, Duties and Authority. During the Term (as defined
below), Executive shall serve as Chief Strategic Officer of Employer and its
subsidiary, Acies, Inc., and in such other position or capacity for Employer
and/or its affiliates and subsidiaries as Employer may request, and shall have
such responsibilities, duties and authority that are customary for the positions
of Chief Strategic Officer, subject at all times to the control and direction of
the Board of Directors of Employer (the "Employer Board") and the Board of
Directors of Acies, Inc. (the "Acies, Inc. Board," and together with the
Employer Board, the "Boards") and shall perform such services as customarily are
provided by the Chief Strategic Officer of a corporation and such other services
consistent with his positions, as shall be assigned to him from time to time by
the Boards. During the Term, Employer shall take reasonable and lawful actions
to cause Executive to be re-nominated to serve on the Boards. During the Term,
Executive shall (A) report to the Boards, (B) serve Employer and its affiliates
and subsidiaries faithfully and to the best of Executive's ability, and (C)
except during any period of illness or incapacity or vacation to which he is
entitled, devote Executive's business time, attention, skill and efforts to the
business and affairs of Employer and its affiliates and subsidiaries and the
promotion of their interests.


-1-

--------------------------------------------------------------------------------


Executive shall perform his duties in a diligent manner; and shall observe and
comply with all laws, customs, standards of business ethics and honest business
practices, and policies and procedures of Employer and its affiliates and
subsidiaries in place from time to time. Executive's principal base of operation
for the performance of Executive's duties under this Agreement shall be in
Boston, Massachusetts; provided, however, that Executive shall perform such
duties and responsibilities at such other places as shall from time to time be
reasonably necessary to fulfill Executive's obligations under this Agreement in
the discretion of Employer.


Furthermore, Executive shall not be precluded from serving on the Board of
Directors of and/or performing services for Prime Portfolios, LLC, SOL
Enterprises, LLC or such other entities, which entities the Employer
acknowledges currently provide services in competition with the Employer (the
"Excluded Businesses").


ARTICLE II
TERM


2.01  Term of Employment. Executive's employment under this Agreement shall
commence on March 1, 2010 (the "Commencement Date") and, subject to earlier
termination pursuant to Article IV hereof, shall continue until February 28,
2013 (the "Term"); provided, however, unless either party hereto gives written
notice to the other at least ninety (90) days prior to the expiration of the
then-current Term that such party elects not to renew this Agreement, the
then-current Term shall be automatically extended for additional one-year
periods. The election of Employer or Executive not to extend the then-current
Term, as provided in this Section 2.01, shall not be deemed to be a termination
by Employer under Sections 4.01(A) or 4.01(B) or by Executive for Good Reason
(as defined below) under Section 4.01(C), and, in such event, Executive only
shall be entitled to the payments and benefits set forth in Section 4.02(B).


ARTICLE III
COMPENSATION AND BENEFITS; EXPENSES


3.01  Compensation and Benefits. For all services rendered by Executive in any
capacity during the Term, including, without limitation, services as an officer,
director or member of any committee of Employer, or any subsidiary, affiliate or
division thereof, Executive shall be compensated as follows (subject, in each
case, to the provisions of Article IV below):


                      (A)  Base Salary. During the Term, Employer shall pay to
Executive a base salary at the initial rate of $200,000 on an annualized basis
("Base Salary"). Executive's Base Salary shall be subject to periodic review
(which shall occur at least annually) and such periodic adjustments as the
Employer Board or the Compensation Committee of the Employer Board (the
"Compensation Committee") shall deem appropriate; provided, however, in no event
shall any decrease in Executive's Base Salary be greater than the average
percentage decrease applicable to Employer's and Acies, Inc.'s other employees.
The term "Base Salary" as used in this Agreement shall refer to Base Salary as
may be adjusted from time to time. Base Salary shall be payable in accordance
with the customary payroll practices of Employer in place from time to time.
Executive agrees that Base Salary shall accrue until Employer has closed on any
acquisition or debt or equity financing transaction (the "Accrued Salary").
Thereafter salary payments shall be paid to Executive monthly or pursuant to
Employer's customary payroll practices. Accrued Salary will be paid in equal
installments over a period of six month or sooner as agreed by the parties.


-2-

--------------------------------------------------------------------------------


                      (B)  Bonuses.


                                (i)  Incentive Bonus. During the Term, Executive
shall be eligible to earn periodically an incentive bonus (the "Incentive
Bonus"). Qualification for, and the amount of, each Incentive Bonus shall be
related to the achievement of milestones and/or objectives during the applicable
performance period (the "Performance Period") established by the Employer Board
or the Compensation Committee from time to time. For the fiscal year ending
3/31/11 Executive shall be eligible to earn quarterly Incentive Bonus payments
in the aggregate annual maximum amount of up to 70% of Executive's annualized
Base Salary based upon the achievement of milestones and objectives established
by the Employer Board relating to revenue growth, net income, and cash flow from
operations. The Incentive Bonus milestones and objectives, amount, manner and
method of payment, and applicable Performance Periods for periods following
3/31/11 shall be established by the Employer Board or the Compensation Committee
in its discretion.


(ii)  Discretionary Bonus. During the Term, Executive also shall be eligible to
earn a discretionary annual bonus, in such amount as may be determined by the
Employer Board or the Compensation Committee ("Discretionary Bonus").
Qualification for the Discretionary Bonus and the amount of the Discretionary
Bonus, if any, shall be determined by the Employer Board or the Compensation
Committee based upon Employer's and its subsidiaries' financial performance and
both a subjective and objective review of Executive's achievements throughout
the applicable fiscal year which may include, without limitation, the extent to
which Executive (a) achieved his goals and objectives for the fiscal year, (b)
carried out the elements of Employer's and its subsidiaries' strategic plans,
(c) was effective in dealing with challenges, (d) improved infrastructure, (e)
achieved a significantly enhanced distribution network, (e) succeeded in
obtaining financing, and (f) strengthened Employer's and its subsidiaries'
management team, as well as other tangible and intangible factors in the
Employer Board's or the Compensation Committee's discretion. The Discretionary
Bonus, if any, shall be determined as of the end of each full fiscal year during
the Term, payable within three and one-half (3.5) months after the last day of
each such fiscal year. Executive's target Discretionary Bonus for the fiscal
year ending 3/31/11 shall be 30% of Executive's annualized Base Salary;
provided, however, the actual amount of the Discretionary Bonus, as determined
by the Employer Board or the Compensation Committee, may be less than or greater
than the target amount. Executive's target Discretionary Bonus for periods
following 3/31/11 shall be determined by the Employer Board or the Compensation
Committee in its discretion.


To be eligible to earn any Incentive Bonus (or any portion thereof), Executive
must be employed by Employer on the last day of the applicable Performance
Period. Further, to be eligible to receive any Discretionary Bonus (or portion
thereof), Executive must be employed by Employer both at the time the amount of
the Discretionary Bonus, if any, is determined, and at the time any such
Discretionary Bonus is to be paid.
 
-3-

--------------------------------------------------------------------------------


 
(C)
Equity Compensation.



During the Term, Executive shall be eligible to receive from time to time
additional stock option grants and/or restricted stock awards in amounts to be
approved by the Employer Board or the Compensation Committee in its sole
discretion. The additional stock option grants and restricted stock awards, if
any, will be based upon a combination of company performance and performance by
Executive, as determined by the Employer Board or the Compensation Committee in
its sole discretion. Such additional stock option grants or restricted stock
awards will be subject to the terms and conditions established within any equity
compensation plan as may be in place from time to time ("Equity Compensation
Plan") and a separate stock option grant or restricted stock award agreement
between Employer and Executive that sets forth the terms and conditions of the
award (e.g., exercise price, expiration date and vesting schedule of stock
options; the restricted period and/or other restrictions such as performance
objectives relating to stock awards). 'With respect to any option grants or
restricted stock awards granted on or after the Commencement Date, the terms of
the Equity Compensation Plan and the applicable stock option or restricted stock
award agreement shall govern Executive's rights and obligations upon
termination.


 (D) Benefits. During the Term, Executive shall be entitled to participate in
all Employer's employee benefit plans and programs (excluding severance plans,
if any) as Employer generally maintains from time to time during the Term for
the benefit of its senior executive-level employees, in each case subject to the
eligibility requirements, enrollment criteria and the other terms and provisions
of such plans or programs. Employer may amend, modify or rescind any employee
benefit plan or program and change employee contribution amounts to benefit
costs without notice in its discretion.
 
 (E) Vacation, Sick and Personal Days. During the Term, Executive shall be
entitled to paid vacation, sick and personal days in accordance with Employer's
policies with respect to such vacation, sick and personal days in place from
time to time.


3.02 Expenses. Executive shall be entitled to receive reimbursement from
Employer for all reasonable out-of-pocket expenses incurred by Executive during
the Term in connection with the performance of Executive's duties and
obligations under this Agreement, according to Employer's expense account and
reimbursement policies in place from time to time and provided that Executive
shall submit reasonable documentation with respect to such expenses. During the
Term, Employer also shall pay, or reimburse Executive, for the premium payments
(not to exceed $1,350 per month) for an up to $1,000,000 whole life insurance
policy naming Executive's designee as beneficiary. In addition, during the Term,
Employer shall provide Executive with an automobile allowance in an amount not
to exceed $1,500 per month, which allowance shall be intended to cover the cost
of Executive's vehicle and insurance thereon, as well as all incidental costs
incurred by the Executive related to the operation of the vehicle, including
gas, maintenance, parking/garage and tolls.


-4-

--------------------------------------------------------------------------------


ARTICLE IV
TERMINATION


4.01  Events of Termination. This Agreement and Executive's employment hereunder
shall terminate upon the occurrence of anyone or more of the following events:


                      (A)  Termination by Employer for Cause. Employer may, at
its option, terminate this Agreement and Executive's employment hereunder for
Cause (as defined herein) immediately upon giving notice of termination to
Executive. As used in this Agreement, "Cause" shall mean Executive's (i)
conviction of, guilty plea to or confession of guilt of a felony or act
involving moral turpitude, (ii) commission of a fraudulent, illegal or dishonest
act in respect of Employer or any of its affiliates or subsidiaries, (iii)
willful misconduct or gross negligence that reasonably could be expected to be
injurious in the reasonable discretion of Employer to the business, operations
or reputation of Employer or any of its affiliates or subsidiaries (monetarily
or otherwise), (iv) material violation of Employer's policies or procedures in
effect from time to time; provided, however, to the extent that such violation
is subject to cure, Executive shall have an opportunity to cure such violation
within ten (10) days following written notice of such violation from Employer,
(v) after a written warning and a ten (10) day opportunity to cure such
non-performance, material failure or refusal to perform specific written
directives consistent with his duties and responsibilities as set forth in
Section 1.02, (vi) breach or threatened breach of Executive's obligation under
Article V, or (vii) material breach of any other term of this Agreement;
provided, however, to the extent such breach is subject to cure, Executive shall
have an opportunity to cure such breach within ten (10) days following written
notice such breach from Employer.


For purposes of this Section 4.01(A), no act or failure to act, on the part of
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive's
action or omission was in the best interests of Employer. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Employer Board or based upon the advice of counsel for Employer shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of Employer. Employer's termination of the
Executive's employment shall not be deemed to be for "Cause" unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Employer Board at a meeting of the Employer Board called and
held for such purpose (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before
such Employer Board), finding that, in the good faith opinion of the Employer
Board, Executive is guilty of the conduct described in any of subparagraphs (i)
through (vii) above, and specifying the particulars thereof in detail. Executive
acknowledges and agrees that placing Executive on temporary paid leave pending a
good faith inquiry into whether Executive has engaged in conduct that could
constitute "Cause" under this Agreement shall not be considered Good Reason.


 (B)  Without Cause by Employer. Employer may, at its option, at any time
terminate Executive's employment for no reason or for any reason whatsoever
(other than for Cause or as a result of Executive's death or Disability) by
providing thirty (30) days advance written notice to Executive of its intention
to terminate this Agreement and Executive's employment hereunder. During all or
a portion of the thirty (30) day notice period described in the preceding
sentence, Employer may place Executive on a paid leave of absence, remove
Executive from his position(s) with Employer and/or its affiliates and
subsidiaries, and/or require Executive to provide services relating to the
transition of his duties.
 
-5-

--------------------------------------------------------------------------------


 (C)  Termination By Executive. Executive may terminate this Agreement and
Executive's employment hereunder without Good Reason by giving ninety (90) days
prior written notice to Employer or for Good Reason by giving thirty (30) days
prior written notice of termination to Employer; provided, however, that
Employer reserves the right to accept Executive's notice of termination and to
accelerate such notice and make Executive's termination effective immediately,
or on any other date prior to Executive's intended last day of work as Employer
deems appropriate. For purposes of this Agreement, "Good Reason" shall mean, in
the absence of a written consent of Executive:


(i)  any action by Employer that results in a material diminution in Executive's
title, position, authority or duties from those contemplated by Section 1.02;


(ii)  the failure of Employer to pay any amounts due to Executive or to fulfill
any other material obligations to Executive under this Agreement;


(iii)  a reduction in Executive's Base Salary, unless such reduction is not
greater than the average percentage reduction in the base salary of Employer's
and Acies, Inc's other employees;


(iv)  a change by Employer in the location at which Executive performs his
principal duties for Employer to a new location that is both (a) outside a
radius of 35 miles from Executive's principal residence, and (b) more than 20
miles from the location at which Executive performs his principal duties for
Employer immediately prior to the date on which such change occurs; or


(v)  any failure by Employer to comply with and satisfy its obligations pursuant
to Section 6.01(B) below.


Notwithstanding the foregoing, the occurrence of any of the events or actions
described in clauses (i)-(v) (inclusive) above shall not constitute "Good
Reason" if, within thirty (30) days after the giving by Executive of notice to
Employer of the occurrence or existence of an event or circumstance that would
otherwise constitute "Good Reason", such event of circumstance has been fully
corrected and Executive has been compensated for any actual damages or losses
resulting therefrom.


-6-

--------------------------------------------------------------------------------


(D)  Death. In the event of Executive's death, this Agreement and Executive's
employment hereunder shall automatically terminate on the date of death.


(E)  Disability. To the extent permitted by law, in the event of Executive's
physical or mental disability that prevents Executive from performing
Executive's duties under this Agreement for a period of at least 90 consecutive
days in any 12-month period or 120 non-consecutive days in any 12-month period,
Employer may terminate this Agreement and Executive's employment hereunder upon
written notice to Executive.


(F)  Mutual Agreement. This Agreement and Executive's employment hereunder may
be terminated at any time by the mutual agreement of Employer and Executive.


(G)  Expiration of Term. This Agreement and Executive's employment hereunder
shall automatically terminate upon the expiration of the Term.


4.02  Employer's Obligations Upon Termination.


(A)  For Cause; Other than For Good Reason; Mutual Agreement. If, during the
Term, Employer shall terminate this Agreement and Executive's employment
hereunder for Cause, Executive shall terminate this Agreement and Executive's
employment hereunder other than for Good Reason, or this Agreement and
Executive's employment hereunder shall terminate by mutual agreement of the
parties, then (i) Employer's sole obligation to Executive under this Agreement
or otherwise shall be to: (a) on the next regular paydate following the date of
termination, (1) pay to Executive any Base Salary earned, but not yet paid to
Executive, prior to the date of such termination, (2) reimburse Executive for
any expenses incurred by Executive through the date of termination, and (3) pay
to Executive any accrued, but unused, vacation days through the date of
termination; (b) pay to Executive any Incentive Bonus payments earned, but not
yet paid or payable, with respect to a Performance Period that ended prior to
the date of termination, which Incentive Bonus payments shall be payable on the
date that such Incentive Bonus payments would otherwise be paid if Executive's
employment had not terminated or, if such Incentive Bonus payments were due and
payable on the date of termination, such Incentive Bonus payments shall be made
on the next regular payroll date following the date of termination; and (c) pay
and/or provide any amounts or benefits that are vested amounts or vested
benefits or that Executive is otherwise entitled to receive under any plan,
program, policy or practice (with the exception of those, if any relating to
severance) on the date of termination, in accordance with such plan, program,
policy or practice (clauses (a), (b) and (c) of this sentence are collectively
referred to herein as the "Accrued Obligations"), (ii) any granted options
pursuant to stock incentive plans that are unvested as of the date of
termination shall be forfeited in such option grants, and (iii) any granted
options pursuant to stock incentive plans that are vested as of the date of
termination shall remain exercisable for a period of thirty (30) days following
the date of termination, but in no event later than their expiration date prior
to the termination, except as otherwise provided in such option grants.


                                (B)  Expiration of Term. Upon the expiration of
the Term, this Agreement and Executive's employment hereunder shall terminate
and Employer's sole obligation to Executive under this Agreement or otherwise
shall be to pay and/or provide, as applicable, the Accrued Obligations, which
Accrued Obligations shall be paid or provided in manner described in Section
4.02(A) above.
 
-7-

--------------------------------------------------------------------------------


                      (C)  Death. If, during the Term, this Agreement and
Executive's employment hereunder shall terminate as a result of Executive's
death, then (i) Employer's sole obligation to Executive's estate under this
Agreement or otherwise shall be to: (a) pay and/or provide, as applicable, to
Executive's estate the Accrued Obligations, which Accrued Obligations shall be
paid or provided in manner described in Section 4.02(A) above; and (b) if
Executive's eligible dependents timely elect COBRA coverage, Employer shall
waive their healthcare continuation payments under COBRA for a period of twelve
(12) months following the date of Executive's death, and (ii) all options
granted shall be deemed fully vested as of the date of Executive's death and
shall remain exercisable by Executive's estate until such date(s) provided in
the option grants.


                      (D)  Disability. If, during the Term, this Agreement and
Executive's employment hereunder shall terminate as a result of Executive's
Disability, then (i) Employer's sole obligation to Executive under this
Agreement or otherwise shall be to: (a) pay and/or provide, as applicable, to
Executive the Accrued Obligations, which Accrued Obligations shall be paid or
provided in manner described in Section 4.02(A) above; and (b) if Executive
timely elects COBRA coverage and provided that Executive continues to make
contributions to such continuation coverage equal to Executive's employee
contribution in effect immediately preceding the date of termination, Employer
shall waive the remaining portion of Executive's healthcare continuation
payments under COBRA for a period of twelve (12) months following Executive's
termination (unless Executive sooner becomes eligible to obtain alternate
healthcare coverage from a new employer, in which case Employer's obligation to
waive the remaining portion of Executive's healthcare continuation payments
under COBRA shall cease), and (ii) all options granted shall be deemed fully
vested as of the date of Executive's termination and shall remain exercisable by
Executive until such date(s) provided in the option grants.


                      (E)  Without Cause; for Good Reason


(i)  If, during the Term, Employer terminates this Agreement and Executive's
employment hereunder without Cause or Executive terminates this Agreement and
Executive's employment hereunder for Good Reason, then (a) Employer's sole
obligation to Executive under this Agreement or otherwise shall be to: (1) pay
and/or provide, as applicable, to Executive the Accrued Obligations, which
Accrued Obligations shall be paid or provided in manner described in Section
4.02(A) above; (2) if Executive timely elects COBRA coverage and provided that
Executive continues to make contributions to such continuation coverage equal to
Executive's employee contribution in effect immediately preceding the date of
termination, Employer shall waive the remaining portion of Executive's
healthcare continuation payments under COBRA for a period of twelve (12) months
following Executive's termination (unless Executive sooner becomes eligible to
obtain alternate healthcare coverage from a new employer, in which case
Employer's obligation to waive the remaining portion of Executive's healthcare
continuation payments under COBRA shall cease); and (3) continue to pay to
Executive his Base Salary (at the rate in effect on the date of termination) for
a period equal to the greater of (y) twelve (12) months, or (z) through the end
of the then-current Term, and (b) all options granted shall be deemed fully
vested as of the date of termination and shall remain exercisable by Executive
until such date(s) provided in the option grants.


-8-

--------------------------------------------------------------------------------


(ii)  Notwithstanding the provisions of Section 4.02(E)(i) above, in the event
that, within the period commencing three (3) months prior to the consummation of
a Change in Control (as defined below) and ending on the twenty-four (24) month
anniversary of the consummation a Change in Control, Employer terminates this
Agreement and Executive's employment hereunder without Cause or Executive
terminates this Agreement and Executive's employment hereunder for Good Reason,
then, in lieu of the amounts to be paid and benefits to be provided by Employer
pursuant to Section 4.02(E)(i) above and subject to Section 6.07 below, (a)
Employer's sole obligation to Executive under this Agreement or otherwise shall
be to: (1) pay and/or provide, as applicable, to Executive the Accrued
Obligations, which Accrued Obligations shall be paid or provided in manner
described in Section 4.02 (A) above; (2) if Executive timely elects COBRA
coverage and provided that Executive continues to make contributions to such
continuation coverage equal to Executive's employee contribution in effect
immediately preceding the date of termination, Employer shall waive the
remaining portion of Executive's healthcare continuation payments under COBRA
for a period of eighteen (18) months following Executive's termination (unless
Executive sooner becomes eligible to obtain alternate healthcare coverage from a
new employer, in which case Employer's obligation to waive the remaining portion
of Executive's healthcare continuation payments under COBRA shall cease); and
(3) continue to pay to Executive his Base Salary (at the rate in effect on the
date of termination) for a period equal to thirty (36) months, and (b) all
options granted shall be deemed fully vested as of the date of termination and
shall remain exercisable by Executive until such date(s) provided in the option
grants.


As used in this Agreement, "Change in Control" shall mean (a) in any one or
series of related or unrelated transactions (i) the sale of all or substantially
all of the assets of Employer, (ii) the merger or consolidation of Employer with
another corporation or entity in which Employer is not the surviving entity,
(iii) the acquisition by any single person or entity or related persons or
entities of more than fifty percent (50%) of the outstanding and issued voting
securities of Employer, or (iv) a merger or consolidation of Employer with
another corporation or entity that results in the former stockholders of
Employer, as they existed immediately prior to such merger or consolidation,
owning in the aggregate less than 50% of the outstanding voting securities of
the surviving or resulting corporation or entity, or (b) during any period of
two consecutive years, when individuals who at the beginning of such period
constitute the Board of Directors of Employer cease for any reason to constitute
at least a majority thereof, unless the election, or the nomination for election
by the stockholders of Employer, of each new director was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period


(iii)  The salary continuation payments contemplated by this Section 4.02(E)
shall commence to be paid on the next regular paydate following the 8th day
after Executive's execution and delivery of the Release (as defined in Section
4.02(F) below); provided, however, if necessary to comply with the restriction
in Section 409(A)(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
"Code") concerning payments to "specified employees," the salary continuation
payments shall commence on the first regular paydate in the seventh (7th) month
following the date of Executive's termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination.


                      (F)  Release. Except with respect to the Accrued
Obligations, Employer shall not be required to make the payments and provide the
benefits specified in this Section 4.02 unless Executive or his estate, as
applicable, executes and delivers to Employer (and does not revoke) a general
release in a form reasonably satisfactory to Employer (the "Release"). The
Release shall include, without limitation, a general release of Employer, its
affiliates and subsidiaries and their respective officers, directors, managers,
members, shareholders, partners, employees, agents and other related parties
(the "Releasees") from all liability (excluding Employer's obligations to pay
and provide the post-termination payments and benefits described in Section
4.02), a covenant not to sue the Releasees and such other terms deemed
reasonably necessary by Employer for its protection.
 
  (G)  No Mitigation or Offset. Executive shall have no obligation to mitigate
the payments or benefits provided in this Section 4.02 by seeking substitute
employment or otherwise and, except as provided in Sections 4.02(D)(i)(b),
4.02(E)(i)(a)(2), and 4.02(E)(ii)(a)(2), there shall be no offset of the
payments or benefits provided in Section 4.02. In addition, except as provided
in Section 5.07 below, Employer's obligation to make any payment pursuant to, or
otherwise perform its obligation under, this Agreement shall not be affected by
any claim or other right Employer may have against Executive.


-9-

--------------------------------------------------------------------------------


ARTICLE V
Confidentiality, Assignment of Inventions,
Non-Competition, Non-Solicitation and Other Covenants


                5.01  Confidentiality. While working or performing services for
Employer or otherwise, Executive may have previously developed or acquired, or
may in the future develop or acquire, knowledge in Executive's work or from
directors, officers, employees, agents or consultants of Employer and its
subsidiaries and affiliates (collectively, the "Company") or otherwise of
Confidential Information relating to the Company, its business, potential
business or that of their respective customers and merchants. "Confidential
Information" includes all trade secrets, know-how, show-how, theories,
technical, operating, financial, and other business information, whether or not
reduced to writing or other medium and whether or not marked or labeled
confidential, proprietary or the like, specifically including, but not limited
to, information regarding source codes, software programs, computer systems,
algorithms, formulae, apparatus, concepts, creations, costs, plans, materials,
enhancements, research, specifications, works of authorship, techniques,
documentation, models and systems, sales and pricing techniques, designs,
inventions, discoveries, products, improvements, modifications, methodology,
forecasts, processes, concepts, records, files, memoranda, reports, plans,
proposals, price lists, customer and merchant lists, customer and merchant
preferences, product development and project procedures. Confidential
Information does not include general skills, experience or information that is
generally available to the public, other than information which has become
generally available as a result of Executive's direct or indirect act or
omission.


With respect to Confidential Information of the Company and its customers and
merchants:


(A)           Executive has used, and will use, Confidential Information only in
the performance of Executive's duties for Employer. Executive has not used, and
will not use, Confidential Information at any time (during or after Executive's
employment with Employer) for Executive's personal benefit, for the benefit of
any other individual or entity, or in any manner adverse to the interests of the
Company and its customers and merchants;


(B)           Executive has not disclosed, and will not disclose, Confidential
Information at any time (during or after Executive employment with Employer)
except to authorized Employer personnel, unless Employer consents in advance in
writing or unless the Confidential Information indisputably becomes of public
knowledge or enters the public domain (other than through Executive's direct or
indirect act or omission);


-10-

--------------------------------------------------------------------------------


(C)           Executive has safeguarded, and will safeguard, the Confidential
Information by all reasonable steps and has abided, and will abide, by all
policies and procedures of Employer in effect from time to time regarding
storage, copying and handling of documents; and


(D)           Executive will return all materials, substances, models, software,
prototypes and the like containing and/or relating to Confidential Information,
together with all other property of the Company (all of which shall remain the
exclusive property of the Company) and its customers and merchants, to Employer
when Executive's employment relationship with Employer terminates or otherwise
on demand and, at that time Executive will certify to Employer, in writing and
under oath, that Executive has complied with this Agreement. Executive shall not
retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs, databases, diskettes, or other documents or
electronically stored information of any kind relating in any way to the
business, potential business or affairs of the Company and its customers and
merchants.


5.02  Assignment of Developments. Executive has disclosed, and will disclose,
promptly and fully to Employer and to no one else: (A) all inventions, ideas,
improvements, discoveries, works, modifications, processes, software programs,
works of authorship, documentation, formulae, techniques, designs, methods,
trade secrets, technical specifications and technical data, know-how and
show-how, concepts, expressions or other developments whatsoever or any interest
therein (whether or not patentable or registrable under copyright, trademark or
similar statutes or subject to analogous protection) made, authored, devised,
developed, discovered, reduced to practice, conceived or otherwise obtained by
Executive ("Developments"), solely or jointly with others, during the course of
Executive's employment with Employer (whether prior to of after the Commencement
Date) that (i) are related to the business of the Company or any of the products
or services being researched, developed, distributed, manufactured or sold by
the Company or which may be used in relation therewith or (ii) result from tasks
assigned to Executive by the Company; (B) any Development which is related to
the business of the Company and in which Executive had an assignable interest at
the time of Executive's first employment by Employer; or (C) any Development
made using the time, materials or facilities of the Company, even if such
Development does not relate to the business of the Company. The determination as
to whether a Development is related to the business of the Company shall be made
solely by an authorized representative of Employer. Any Development relating to
the business of the Company and disclosed to the Company within one year
following the termination of Executive's employment with Employer shall be
presumed to fall within the provisions of this Section 5.02. The "business of
the Company" as used in this Section 5.02 includes the actual business currently
conducted by the Company, as well as any business in which the Company proposes
to engage at any time during the period of Executive's employment. Executive
agrees that all such Developments listed above and the benefits thereof are and
shall immediately become the sole and absolute property of Employer from
conception, as "works made for hire" (as that term is used under the U.S.
Copyright Act of 1976, as amended) or otherwise. Executive shall have no
interest in any Developments. To the extent that title to any Developments or
any materials comprising or including any Developments does not, by operation of
law, vest in Employer, Executive hereby irrevocably assigns to Employer all of
Executive's right, title and interest, including, without limitation, tangible
and intangible rights such as patent rights, trademarks and copyrights, that
Executive may have or may acquire in and to all such Developments, benefits
and/or rights resulting therefrom, and agrees promptly to execute any further
specific assignments related to such Developments, benefits and/or rights at the
request of Employer. Executive also hereby assigns to Employer, or waives if not
assignable, all of Executive's "moral rights" in and to all such Developments,
and agrees promptly to execute any further specific assignments or waivers
related to moral rights at the request of Employer.


-11-

--------------------------------------------------------------------------------


Executive agrees to assist Employer without charge for so long as Executive is
an employee of Employer and for as long thereafter as may be necessary (but at
Employer's expense including reasonable compensation to Executive if Executive
is no longer an employee of Employer): (1) to apply, obtain, register and renew
for, and vest in, Employer's benefit alone (unless Employer otherwise directs),
patents, trademarks, copyrights, mask works, and other protection for such
Developments in all countries, and (2) in any controversy or legal proceeding
relating to Developments. In the event that Employer is unable to secure
Executive's signature after reasonable effort in connection with any patent,
trademark, copyright, mask work or other similar protection relating to a
Development, Executive hereby irrevocably designates and appoints Employer and
its duly authorized officers and agents as Executive's agent and
attorney-in-fact, to act for and on Executive's behalf and stead to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents, trademarks, copyrights, mask works or
other similar protection thereon with the same legal force and effect as if
executed by Executive.


5.03  Obligations to Other Persons. Executive is not a party to or otherwise
bound by any non-competition agreements, non-solicitation agreements or other
restrictive covenants with any previous employer or other individual or entity
that would prohibit, limit or conflict with the performance of Executive's
duties to Employer or any of its affiliates or subsidiaries. Executive shall not
disclose to Employer or any of its affiliates or subsidiaries or induce Employer
or any of its affiliates or subsidiaries to use any secret or confidential
information or material belonging to others, including, without limitation,
Executive's former employers, if any.


                5.04  Covenant Against Competition and Solicitation.


(A) Executive acknowledges and understands that, in view of the position that
Executive holds as an executive-level employee of Employer, Executive's
relationship with Employer will afford Executive extensive access to
Confidential Information of the Company. Executive therefore agrees that during
the course of Executive's employment with Employer and for a period of eighteen
(18) months after termination of Executive's employment with Employer (for any
reason or no reason) (collectively, "Restricted Period"), Executive shall not:
(i) anywhere within the United States of America or any other country in which
the Company then conducts or proposes to conduct business, either directly or
indirectly, as an owner, stockholder, member, partner, joint venturer, officer,
director, consultant, independent contractor, agent or employee, engage in any
business or other commercial activity which is engaged in or is seeking to
engage in a "competitive business." As used in this Agreement, the term
"competitive business" shall mean any individual or enterprise other than the
Excluded Businesses, engaged in or seeking to engage in (a) the business of
providing payment processing solutions to merchants, or (b) the development
research, production, marketing, distribution or sale of any product or service
that is directly competitive with, or that may be purchased in replacement of
substitution of, any product of service that is being produced, marketed,
distributed, sold, or actively developed by Employer or any of its affiliates or
subsidiaries. A product or service shall be deemed to be under "active
development" by Employer, its affiliates or subsidiaries as of a particular
date, if Employer or such affiliate or subsidiary has devoted material resources
to the development thereof and intends to produce, market, distribute or sell
such product or service within the following eighteen (18) months.


-12-

--------------------------------------------------------------------------------


(B) Executive further agrees that, during the Restricted Period, Executive shall
not, directly or indirectly, either on Executive's own behalf or on behalf of
any other individual or commercial enterprise: (i) contact, communicate, solicit
or transact any business with or assist any third party in contacting,
communicating, soliciting or transacting any business with (a) any of the
customers or merchants of the Company, (b) any prospective customers or
merchants of the Company being solicited at the time of Executive's termination,
or (c) any individual or entity who or which was within the most recent twelve
(12) month period a customer or merchant of Company, for the purpose of inducing
such customer or merchant or potential customer or merchant to be connected to
or benefit from any competitive business or to terminate its or their business
relationship with the Company; (ii) solicit, induce or assist any third party in
soliciting or inducing any individual or entity who or which is then (or was at
any time within the preceding 12 months) an employee, consultant, independent
contractor or agent of Company) to leave the employment of the Company or cease
performing services for the Company; (iii) hire or engage or assist any third
party in hiring or engaging, any individual or entity that is or was (at any
time within the preceding 12 months) an employee, consultant, independent
contractor or agent of the Company; or (iv) solicit, induce or assist any third
party in soliciting or inducing any other person or entity (including, without
limitation, any third-party service provider or distributor) to terminate its
relationship with the Company or otherwise interfere with such relationship.


5.05  Non-Disparagement. Executive will not at any time (during or after
Executive employment with Employer) disparage the reputation of Employer, its
affiliates and their respective customers and merchants and its or their
respective officers, directors, agents or employees.


5.06  Cooperation. Executive agrees to cooperate both during and after
Executive's employment with Employer, at Employer's sole cost and expense, with
the investigation by the Company involving the Company or any employee or agent
of the Company.


5.07  Reasonable Restrictions/Damages Inadequate Remedy. Executive acknowledges
that the restrictions contained in this Article V are reasonable and necessary
to protect the legitimate business interests of the Company and that any breach
by Executive of any provision contained in this Article V will result in
immediate irreparable injury to the Company for which a remedy at law would be
inadequate. Executive further acknowledges that the restrictions contained in
this Article V will not prevent Executive from earning a livelihood during the
applicable period of restriction. Accordingly, Executive acknowledges that, in
the event of a breach or threatened breach by Executive of any provisions of
this Article V, Employer and/or its affiliates and subsidiaries shall be
entitled to temporary, preliminary and permanent injunctive or other equitable
relief (without being obligated to post a bond or other collateral) and an
equitable accounting of all earnings, profits and other benefits arising,
directly or indirectly, from such violation, which rights shall be cumulative
and in addition to (rather than instead of) any other rights or remedies to
which Employer, its affiliates and/or its subsidiaries may be entitled at law or
in equity. In addition (and not instead of those rights), Executive further
covenants that Executive shall be responsible for payment of the fees and
expenses of Employer's and its affiliates' and subsidiaries' attorneys and
experts, as well as their respective court costs, pertaining to any suit,
arbitration, mediation, action or other proceeding (including the costs of any
investigation related thereto) arising directly or indirectly out of Executive's
violation or threatened violation of any of the provisions of this Article V.
Further, in the event that a court of competent jurisdiction determines that
Executive has breached his obligations set forth in this Article V in any
material respect (other than through the issuance of an injunction issued
without a determination on the merits), Employer, in addition to pursuing all
available remedies under this Agreement, at law or otherwise, and without
limiting its right to pursue the same, shall be entitled to cease all payments
due the Executive under this Agreement as of the date of such determination.


5.08  Separate Covenants. In the event that any court of competent jurisdiction
shall determine that any one or more of the provisions contained in this Article
V shall be unenforceable in any respect, then such provision shall be deemed
limited and restricted to the extent that the court shall deem the provision to
be enforceable. It is the intention of the parties to this Agreement that the
covenants and restrictions in this Article V be given the broadest
interpretation permitted by law. The invalidity or unenforceability of any
provision of this Article V shall not affect the validity or enforceability of
any other provision hereof. If, in any judicial or arbitration proceedings, a
court of competent jurisdiction or arbitration panel should refuse to enforce
all of the separate covenants and restrictions in this Article V, then such
unenforceable covenants and restrictions shall be eliminated from the provisions
of this Agreement for the purpose of such proceeding to the extent necessary to
permit the remaining separate covenants and restrictions to be enforced in such
proceeding.


-13-

--------------------------------------------------------------------------------


ARTICLE VI
MISCELLANEOUS


                6.01  Benefit of Agreement and Assignment.


(A)  This Agreement shall inure to the benefit of Employer, its affiliates and
subsidiaries and its and their respective successors and assigns (including,
without limitation, the purchaser of all or substantially all of any such
entity's assets) and shall be binding upon Employer and its successors and
assigns. This Agreement also shall inure to the benefit of and be binding upon
Executive and Executive's heirs, administrators, executors and assigns.
Executive may not assign or delegate Executive's duties under this Agreement,
without the prior written consent of Employer.


(B)  Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer to assume expressly in writing and agree to
perform this Agreement in the same manner and to the same extent that Employer
would be required to perform it if no such succession had taken place. As used
in this Agreement, "Employer" shall mean the Employer as defined in the caption
of this Agreement and any successor to its business and/or assets that assumes
and agrees to perform this Agreement by operation of law or otherwise.


6.02  Indemnification; D&O Insurance. Employer shall indemnify Executive against
all claims arising out of Executive's actions or omissions occurring during
Executive's employment with Employer to the fullest extent provided (A) by
Employer's Certificate of Incorporation and/or Bylaws, (B) under Employer's
Directors and Officers Liability and general insurance policies, and (C) under
the Nevada General Corporation Law, as each may be amended from time to time.
Employer agrees that it will continue to maintain Directors and Officers
Liability and general insurance policies to fund the indemnity described above
in the same amount and to the same extent it maintains such coverage for the
benefit of its other officers and directors.


6.03  Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by
telecopier, overnight delivery service or by registered or certified mail,
postage prepaid, with return receipt requested, addressed in the case of the
Company to:


Acies Corporation:
132 West 36th Street, 3rd Floor
New York, New York 10018
Attn:


and in the case of Executive to:


Steven Wolberg
234 Arnold Road
Newton, Massachusetts 02459


-14-

--------------------------------------------------------------------------------


Any party may notify the other party in writing of the change in address by
giving notice in the manner provided in this Section 6.03. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.


6.04  Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the terms and conditions of Executive's
employment during the Term and activities following termination of this
Agreement and supersedes any and all prior agreements and understandings,
whether written or oral, between the parties with respect to the subject matter
of this Agreement. This Agreement may not be changed or modified except by an
instrument in writing, signed by both the Chairman of the Employer Board or the
Chairman of the Compensation Committee and Executive.


6.05  No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section 6.04 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of Executive or his estate and their assigning any rights
hereunder to the person or persons entitled thereto.


6.06  Source of Payment. All payments provided for under this Agreement shall be
paid in cash from the general funds of Employer. Employer shall not be required
to establish a special or separate fund or other segregation of assets to assure
such payments, and, if Employer shall make any investments to aid it in meeting
its obligations hereunder, Executive shall have no right, title or interest
whatever in or to any such investments except as may otherwise be expressly
provided in a separate written instrument relating to such investments. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between Employer and Executive or any other person. To the extent
that any person acquires a right to receive payments from Employer hereunder,
such right, without prejudice to rights which employees may have, shall be no
greater than the right of an unsecured creditor of Employer.


-15-

--------------------------------------------------------------------------------


6.07  Limitation as to Amounts Payable. In the event that any payment, coverage
or benefit provided under this Agreement would, in the opinion of counsel for
Employer, not be deemed to be deductible in whole or in part in the calculation
of the Federal income tax of Employer, or any other person making such payment
or providing such coverage or benefit, by reason of Section 280G of the Code,
the aggregate payments, coverages or benefits provided under this Agreement
shall be reduced to the "safe harbor" level under Section 280G so that the
entire amount which is paid to Executive shall be deductible notwithstanding the
provisions of Section 280G of the Code.


6.08  No Waiver. The waiver by other party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.


6.09  Headings. The Article and Section headings in this Agreement are for the
convenience of reference only and do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.


6.10  Governing Law; Jurisdiction. Any and all actions or controversies arising
out of this Agreement or Executive's employment, including, without limitation,
tort claims, shall be construed and enforced in accordance with the internal
laws of the State of Florida, without regard to the choice of law principles
thereof. Any and all actions arising out of this Agreement or Executive's
employment by Employer or termination therefrom shall be brought and heard in
the state and federal courts of the State of Florida and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction of any such courts.
Employer and Executive hereby agree to waive their respective rights to a trial
by jury.


6.11  Validity. The invalidity or enforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.


6.12  Employee Withholdings and Deductions. All payments to Executive hereunder
shall be subject to such withholding and other employee deductions as may be
required by law.


6.13  Counterparts. This Agreement may be executed in one more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


6.14   Agreement to Take Actions. Each party to this Agreement shall execute and
deliver such documents, certificates, agreements and other instruments, and
shall take all other actions, as may be reasonably necessary or desirable in
order to perform his or its obligations under this Agreement.


6.15  Survival. The provisions of Section 4.02, Article V and Article VI shall
survive the termination of this Agreement and Executive's employment by
Employer.


6.16  Legal Counsel. Executive acknowledges and warrants that (A) he has been
advised that Executive's interests may be different from Employer's interests,
(B) he has been afforded a reasonable opportunity to review this Agreement, to
understand its terms and to discuss it with an attorney and/or financial advisor
of his choice and (C) he knowingly and voluntarily entered into this Agreement.
Employer and Executive shall each bear their own costs and expenses in
connection with the negotiation and execution of this Agreement.


-16-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, Employer and Executive have duly executed this Agreement as
of the date first written above.


EMPLOYER:


ACIES CORPORATION


 
 
By: /s/ Oleg Firer


Its: Chief Executive Officer


Printed Name: Oleg Firer


EXECUTIVE:


/s/ Steven Wolberg
Steven Wolberg






-17-

--------------------------------------------------------------------------------






 
 

